The Honorable Stephen D. Bright State Representative 127 Southshore Drive Maumelle, AR 72113-5810
Dear Representative Bright:
I am writing in response to your request for an opinion regarding Attorney General Opinion 95-227, which concluded that the mayor in a city of the second class operating under the mayor-council form of government is most likely included in the governing body for purposes of the Arkansas Freedom of Information Act ("FOIA").1 You have asked:
  Does the same apply to cities of the first class operating under the city council form of government?
RESPONSE
The answer to this question is "yes," in my opinion. The analysis was set forth by one of my predecessors as follows, in addressing the mayor's authority to serve on the advertising and promotion commission in the City of Brinkley, a city of the first class:
  The corporate authority of cities in Arkansas are [sic] `vested in one (1) principal officer, to be called the mayor, and one (1) board of aldermen, to be called the city council.' A.C.A. § 14-42-102 (1987). In a city of the first class, the `mayor shall be ex officio president of the council and shall preside at its meetings.' A.C.A. § 14-43-501
(1987); Gibson v. City of Truman, 311 Ark. 561, 845 S.W.2d 515 (1993). The mayor is also granted a vote when his vote is needed to pass any ordinance. Id. Further, this office has opined that the mayor is most likely included in the governing body of a city for purposes of the Arkansas Freedom of Information Act. Op. Att'y Gen. No. 95-227
(regarding city of the second class); see also Op. Att'y Gen. No.  96-062.
  Because it may reasonably be concluded that the mayor is considered a member of the governing body for purposes of A.C.A. § 26-75-605, it is my opinion that the mayor may serve on an advertising and promotion commission as one of the members of the governing body of the city.
Op. Att'y Gen. 97-057.
I agree with this analysis. Although there is no Arkansas judicial precedent on the precise question, it is opinion that a court faced with the issue would conclude that the mayor in a city of the first class is included in the governing body for purposes of the FOIA.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
1 In presenting your question, you cite to Op. Att'y Gen. 95-277. Please note, however, that the correct number is 95-227.